Peck, J.
This is trover for an iron and steel splitting machine, as it is called in the exceptions. The plaintiff bought the property for a valuable consideration of one Blush, a tanner and currier, who carried on the business of his trade. The plaintiff took no possession of it, but left it in the possession of Blush, in his shop, where it remained until it was afterwards levied upon and sold by virtue of an execution against Blush, in favor of one Cross. The defendant’s title is by purchase at the sheriff’s sale on that execution. The only question in the case is whether the property was exempt from attachment; whether it is a kind of property which the statute exempts from attachment and execution. If it is, there was no necessity of any change of possession in order to put the property beyond the reach of attachment and levy by the creditors of Blush.
It appears that the machine was used for shaving or splitting leather, operated by hand, by steam, or by water power, and that Blush had used it in each of these ways. It cost $250, and *429weighed from six to nine hundred pounds, had two knives and two rollers, and was operated by turning a crank, and when operated by hand, it required two rueu to work it. It was kept in its place by cleats, and was movable from place to place in the shop. • '
It also appears that such machines have taken the place of the old mode of shaving leather by hand, and have been in use fifty years or more.
There is no claim that this property comes within any of the articles of property exempt by law, unless it is a tool, within the meaning of the statute. In Kilburn v. Demming, 2 Vt. 404, the word tool in the statute was construed as applying to simple instruments, ordinarily used in manual labor, and not as embracing machinery, or an article that is usually denominated a machine. It was there decided that a spinning billy and jenny which cost about $100, and was operated by the owner by hand, and which the owner transported from place to place, and used wherever he could find employment, was not exempt from attachment. That case, so far as any decisions have been since made, has been followed, and must be decisive of this case, unless we put a different construction upon this clause of the statute. It is true the tendency of the more recent decisions upon some parts of this statute has been towards what may seem to be a more liberal interpretation in favor of the debtor. For instance, where the statute does not define the amount of property to be exempted, but leaves it to be measured by what may be deemed necessary, as in case of household furniture, courts might allow a greater quantity to the debtor than would have been exempt in the early history of the state ; but if so, it is not from apply-, ing a different rule of interpretation, but by interpreting the word necessary, in reference to the existing habits and customs of the people. But still, in order to be exempt under this clause of the statute, the article must be such as can be fairly denominated household furniture. So of other clauses of the statute, the property, in order to be exempt, must be of the hind or class mentioned in the statute, however convenient it may be for the debtor. *
The article in question in this case, it is true, takes the place *430of a tool that is exempt, but that is not sufficient, as the reason is true of almost all machinery, however expensive and complicated. If the introduction of machinery to supersede the use of tools has produced such change in the mode of labor as to render it expedient to protect from attachment articles of the class to which the one in question belongs, it is for the legislature, and not for the court, to provide the remedy.
The ruling of the county court was correct, and the judgment is affirmed.